Title: To James Madison from James Wilkinson, 12 November 1805
From: Wilkinson, James
To: Madison, James


          
            Sir⟨,⟩;
            Territory of Orleans St. Louis. Novr. 12⟨th.⟩; 05.
          
          When I reached this territory, I found a surveyor general in office, authorized by the regulations of Spain to appoint his deputies, and I continued him in commission, as I have done every other appointment of my Predecessor, Governor Harrison.
          As we have no territorial law, which recognises a surveyor general, or defines the duties of such station, the propriety of the appointment, has been questioned by some, & the functions of the officer denied by others, which together with the variety of interpretations, applied to the Act of the 2d. of March, “for adjusting land claims,” has involved some doubts and perplexities.
          Perceiving that the opinion of the Judges (Lucas & Euston) favoured the right of individuals to survey & return plats to the Recorders office, at their discretion, & understanding that one Person, without qualification or responsibility, had actually proceeded to Survey under the sanction of Judge Euston’s countenance, my active interference, became necessary, to prevent the confusion frauds & pillage which were about to ensue.
          On scrutinizing the Land Law applicable to the Territory, I observed that the 4th section of it required, “a plat of the tract or tracts claimed[”] to substantiate any incomple[te] title, or to effect its admission to record, & I also discovered, in the 5th. Section of the same act, the recognition of an “officer exercising in the District, the authority of Surveyor General.” These facts & the circumstances which I have stated, determined me to pursue my own Judgement, and to avail myself of the reservations of the 9th. Section of the Act, providing for the Government of the Territory, to avert the impending mischief.
          I accordingly Sir, in conformity with the authority, heretofore exercised by the Spanish Governors, digested regulations for the government of the Surveyor general & his deputies, passed a letter of Office to him on the subject of which you have copies under cover, & issued the proclamation forwarded you by Mr Parke the 6th. inst. of which the enclosed is a duplicate.
          The Spanish fees for surveying were four sous per acre, or thirty three reals ⅌ day exclusive of travelling expences: these had been reduced one half by Governor Harrison, & I have deemed it just to reduce them still lower, as you will perceive from the regulations.
          I flatter myself these steps may suffice to protect the interests of Government, & secure the rights of Individuals, against the sinister speculations of a band of Swindlers of which you may have a glimpse, by glancing at the original Documents marked Russell—I feel humiliated Sir, by the imposition of such frivolous details on your time, but under existing circumstances, I believe it may be necessary if, for no other reason, to meet the misrepresentations which disappointed avarice may send forth.
          In my letter of the 21st. September I communicated the measures I had adopted, respecting the intrusion of sundry persons on the public domain at the Mine of Bretau, and I now transmit you the result of our enquiries. The report of Col: Hammond was not handed me, untile [sic] the 20th. ultimo, and I have since held it in reserve, that it might be accompanied by the representation of the People of St Genevieve, which I have recently recieved, & now forward them together.
          It remains with government to determine which shall ultimately be done in this case, in order to furnish, a correct view of the local, I shall direct an exact survey to be made of the mine lands, & the approximate settlements, to be transmitted to you; But in the mean time I have yielded to a spirit of conciliation, & the rights of prescription set up by the inhabitants who have been permitted to prosecute their labours as usual, untill the pleasure of Government shall be expressed.
          The “act for ascertaining & adjusting titles & claims to lands,” appears to be too close in some respects & too loose in others; In the latter view I am at a loss to devise, how we are, to protect our Mines & salines, against the Head rights recognised by the 2d section of the Act, or even against ancient Legitimate French or Spanish concessions, unless by forfeiture for non improvement under the Spanish regulations, of which I have the honor to transmit you an authentic copy [not found]. With perfect respect I am Sir your obt. Servt.
          
            (signed) Ja: Wilkinson
          
        